'OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ ASOCIADO SR. WOLE.
Naturalmente que a falta de una ley especial y también de una apelación especial que abarque la cuestión relativa a costas, me parece que no podía haber ningún desacuerdo en la proposición respecto a que si el caso principal no podía ser apelado, por no estar comprendido dentro de la cuantía jurisdiccional, tampoco podía serlo el incidente sobre costas, cuando tales costas son inferiores a dicba cuantía jurisdic-cional. Sin embargo, por los estatutos de Puerto Pico existe un procedimiento muy especial para determinar las costas y tengo la idea, salvo error, de que en otras partes no existe ia discreción de la corte para conceder de un modo tan general tales ámplios honorarios de abogado.
La facultad existe en los Estados Unidos en ciertas cla-ses de casos de equidad. Sea cual fuere la facultad en los Estados Unidos, aquí la legislatura ha conferido a la corte una facultad muy general para fijar costas y ámplios hono-rarios de abogado, con una apelación especial a esta corte. La opinión de la mayoría no discute la cuestión de si la corte de distrito tiene esta facultad en apelación de una corte municipal. Esa facultad se asume momentáneamente. Si la corte de distrito tenía tal facultad, entonces como por el es-tatuto se concede en términos generales una apelación contra-ía resolución aprobando un memorándum y no establece ex-cepciones el estatuto, no debemos hacer ninguna. Puedo re-petir que la legislatura ha conferido una apelación especial en materia de costas.
Me parece que debimos haber asumido jurisdicción y *578considerado la facultad de la corte sentenciadora para conce-der honorarios en- esta clase de casos, como se hizo en el caso de González v. Fernández, (pág. 554).